                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-00510-RGK (JCx)                                         Date   February 11, 2020
 Title             LAUREEN IANNUCCI v. AUTOZONE, INC.




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
                    Sharon L. Williams                                         Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court


        Laureen Iannucci (“Plaintiff”) filed a complaint against AutoZone, Inc. (“Defendant”) alleging
state common law and statutory claims based on Defendant’s alleged discriminatory and retaliatory
conduct in the workplace.

       On January 17, 2020, , Defendant removed the action to this Court alleging jurisdiction on the
ground of preemption by ERISA. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

        Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
has held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

         Defendant argues that Plaintiff alleges she made dozens of complaints to AutoZone personnel,
and among those complaints are allegations that Defendant refused to pay medical costs and short-term
disability benefits and failed to honor employees’ retirement options. Defendant contends that these
allegations, which set forth benefits governed by ERISA, invoke ERISA preemption. The Court
disagrees. The crux of Plaintiff’s complaint is violation of state laws due to discrimination and
subsequent retaliation for making complaints to Defendant about numerous wrongful acts. While some
of those wrongful acts may involve ERISA covered benefits, Plaintiff’s claim seeks relief for the alleged
retaliation, not for any failure to pay ERISA benefits. Therefore ERISA preemption does not apply.


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                                                                               JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-00510-RGK (JCx)                             Date   February 11, 2020
 Title          LAUREEN IANNUCCI v. AUTOZONE, INC.




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                       Page 2 of 3
                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-00510-RGK (JCx)                                         Date    February 11, 2020
 Title          LAUREEN IANNUCCI v. AUTOZONE, INC.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 3 of 3
